Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157487 & (89)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  RAFAEL GONZALEZ,                                                                                   Elizabeth T. Clement,
           Plaintiff/Counterdefendant-                                                                                Justices
           Appellee,
  and
  KANDIS PURDIE and RICKY RAINES, JR.,
           Plaintiffs-Appellees,
  v                                                                 SC: 157487
                                                                    COA: 331956
                                                                    Wayne CC: 15-000130-NI
  FARM BUREAU GENERAL INSURANCE,
  COMPANY OF MICHIGAN,
           Defendant/Counterplaintiff-
           Appellant,
  and
  CRYSTAL CHANTAL BURNS,
           Defendant.

  ______________________________________/

         On order of the Court, the motion for leave to file supplemental authority is
  GRANTED. The application for leave to appeal the January 4, 2018 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  question presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2018
         a1017
                                                                               Clerk